                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Northern Division)

DAVID J. BOSHEA                             *
                                            *
       Plaintiff,                           *
                                            *       Case No. 1:21-CV-00309-ELH
v.                                          *
                                            *
COMPASS MARKETING, INC.                     *
                                            *
       Defendant.                           *
                                            *
*      *      *       *      *       *      *       *      *       *      *       *      *

 DEFENDANT COMPASS MARKETING, INC.’S MOTION FOR LEAVE TO FILE AN
         AMENDED ANSWER TO PLAINTIFF’S COMPLAINT AND
    LEAVE TO FILE A COUNTERCLAIM AND THIRD PARTY COMPLAINT

       Defendant Compass Marketing, Inc. (“Compass Marketing”), by and through its

undersigned counsel and pursuant to Rule 15 of the Federal Rules of Civil Procedure and this

Court’s Scheduling Order, hereby files this Motion for Leave to File an Amended Answer to

Plaintiff’s Complaint and Leave to File a Counterclaim and Third Party Complaint. In support of

this Motion, Compass Marketing states:

                                  STANDARD OF REVIEW

       Rule 15 of the Federal Rules of Civil Procedure allows a party to amend its pleading only

with the opposing party’s written consent or with leave of court. The Court should freely grant

leave when justice so requires. See FED. R. CIV. P. 15. The Rules also permit a party to file a

supplemental pleading asserting a counterclaim that matured or was acquired by the party after

serving an earlier pleading. FED. R. CIV. P. 13(e). The Local Rules of the United States District

Court for the District of Maryland also require counsel to attempt to obtain the consent of other

counsel before filing a motion requesting leave to file an amended pleading. D. MD. LOC. R. 6(d).



                                                1
                      THE AMENDED ANSWER AND COUNTERCLAIM

        As Compass Marketing has been preparing for and engaging in discovery in this case, it

discovered that Plaintiff David Boshea (“Boshea”) received sums in “off payroll payments” that

were above and beyond his agreed upon salary. These sums were not properly authorized by

Compass Marketing and, therefore, should not have been paid to or received by Boshea. As such,

Compass Marketing seeks to amend its Answer and add an affirmative defense of “set off” to

account for the sums that Boshea improperly received (in the unlikely event that Boshea ultimately

were to prevail in this case). 1 A copy of the proposed Second Amended Answer is attached hereto

as Exhibit 1. A redline copy, as required by Local Rule 6(c), is attached hereto as Exhibit 2.

        In addition, Compass Marketing discovered that a copy of the Complaint, which includes

a number of false allegations against Compass Marketing, was circulated shortly after it was filed

to third parties doing business with Compass Marketing and/or with whom Compass Marketing

sought to do business. As a result of these false allegations, at least some third parties have ceased

doing business with Compass Marketing. Compass Marketing believes Boshea was involved in

the circulation of the Complaint to these third parties. Thus, Compass Marketing is filing a

Counterclaim (and Third Party Complaint) to seek recovery for the damages that resulted from the

circulation of the Complaint, which includes a number of false allegations. In addition, the

Counterclaim seeks recovery of the amount that Boshea was unjustly enriched. A copy of the

proposed Counterclaim and Third Party Complaint (including John Doe(s)) is attached hereto as

Exhibit 3.



1
  Compass Marketing also seeks to delete one of its previously filed affirmative defenses that was duplicative of
another affirmative defense. Although deleting a duplicative affirmative defense is not necessary, for the sake of
clarity and accuracy, Compass Marketing deleted the duplicative defense.

                                                        2
       Compass Marketing sought the consent of Boshea to file the Amended Answer and the

Counterclaim. Boshea consented to the filing of the Amended Answer and the Counterclaim.

       Additionally, since the parties are in the early stages of discovery, no party will be

prejudiced by the filing of the Amended Answer or the Counterclaim and Third Party Complaint.

       WHEREFORE, Compass Marketing requests that the Court grant its Motion for leave to

file an Amended Answer to Plaintiffs’ Complaint and leave of court to file a Counterclaim and

Third Party Complaint.



Dated: July 29, 2021                       Respectfully submitted,

                                           /s/ Stephen B. Stern_______________________
                                           Stephen B. Stern, Bar No.: 25335
                                           Heather K. Yeung, Bar No.: 20050
                                           KAGAN STERN MARINELLO & BEARD, LLC
                                           238 West Street
                                           Annapolis, Maryland 21401
                                           (Phone): (410) 216-7900
                                           (Fax): (410) 705-0836
                                           Email: stern@kaganstern.com
                                           Email: yeung@kaganstern.com

                                           Counsel for Defendant
                                           Compass Marketing, Inc.




                                              3
                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 29th day of July, 2021, the foregoing Motion for Leave

to File a an Amended Answer to Plaintiffs’ Complaint and Leave to File a Counterclaim and Third

Party Complaint was served via the CM/ECF system on the following counsel of record:

                             Thomas J. Gagliardo
                             Gilbert Employment Law, PC
                             1100 Wayne Avenue, Suite 900
                             Silver Spring, MD 20910
                             Email: tgagliardo@gelawyer.com

                             and

                             Gregory J. Jordan
                             Mark Zito
                             Jordan & Zito, LLC
                             55 West Monroe St., Suite 3600
                             Chicago, IL 60603
                             Email: gjordan@jz-llc.com

                             Attorneys for Plaintiff
                             David Boshea



                                            /s/ Stephen B. Stern_______________________
                                            Stephen B. Stern




                                               4
